            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

ALONZO HAMPTON
ADC #137559                                                   PLAINTIFF

v.                   No. 5:19-cv-184-DPM-JTR

JESSICA MICKELS, Correction Officer,
Cummins Unit, ADC; WILLIAM STRAUGHN,
Warden, Cummins Unit, ADC; CHRISTOPHER
BUDNIK, Deputy Warden, Cummins Unit,
ADC; and WENDY KELLEY, Director, ADC                      DEFENDANTS

                             ORDER
        Unopposed partial recommendation, NQ 46, adopted.        FED.   R.
Crv. P. 72(b) (1983 addition to advisory committee notes). Hampton's
motion for a temporary restraining order and preliminary injunction,
NQ 35, is denied.
     So Ordered.
                                  ~'1dl              f.
                               D.P. Marshall Jr.
                               United States District Judge

                                 I;)... ~Jn VO.I\ y ;J..DUJ
                                                 I
